Exhibit 10.8
 
ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (the “Agreement”) dated as of May 6, 2004 (the
“Effective Date”) by and between ClearOne Communications, Inc., a Utah
corporation (“Seller”), and M:SPACE, Inc., a Minnesota corporation (“Buyer”).


WHEREAS, Seller operates a division (“Division”) which is engaged in the
marketing and sale of audiovisual integration products and services throughout
the United States and internationally which is partially based in Golden Valley,
Minnesota; and


WHEREAS, the business of the Division, as conducted only in the United States
and not internationally, is herein referenced as the “Business”; and


WHEREAS, Seller desires to sell and Buyer desires to purchase certain assets of
Seller (and not the liabilities of Seller, except as herein provided) which are
utilized exclusively or predominantly by the Division in connection with the
Business, and not internationally, all on the terms set forth herein;


NOW, THEREFORE, in consideration of the promises and of the mutual covenants and
conditions contained herein, the parties hereby agree as follows:


1. PURCHASE AND SALE OF ASSETS.


1.1 Generally. Subject to the terms of this Agreement, including the
qualifications set forth below, Seller shall sell, transfer, convey and deliver
to Buyer, and Buyer shall purchase from Seller, on and as of the Closing Date,
all property and assets of Seller, tangible or intangible, owned (not leased) by
Seller and used exclusively or predominantly by the Division in connection with
the Business, but excluding the Excluded Assets, as such term is defined below
(the “Assets”), including but not limited to the following:


(a) All equipment, demonstration equipment, machinery, computers and other
tangible personal property exclusively or predominantly used in or related to
the Business, owned (not leased) by Seller, including but not limited to those
items identified in Schedule 1.1(a), but, notwithstanding anything herein to the
contrary, excluding (i) all furniture and fixtures other than the furniture
listed in Schedule 1.1(a), and (b) those items listed as excluded in the “Notes”
column of Schedule 1.1(a).


(b) All finished goods and work, inventory, materials in final form,
work-in-process, raw materials and supplies owned by Seller and exclusively or
predominantly used in or related to the Business including but not limited to
the items listed in Schedule 1.1(b) (the “Inventory”);


(c) The intellectual property listed in Schedule 1.1(c) (the “Transferred
Intellectual Property”).


(d) All books, records and datafiles associated with a particular software
program, owned by Seller and, notwithstanding anything to the contrary herein,
used exclusively in the conduct of the Business, including but not limited to
the items listed in Schedule 1.1(d) (the


1




“Business Books, Records and Datafiles”) although Seller shall be entitled to
retain copies of the same for record keeping purposes;


(e) Seller’s transferable and assignable non-compete, non-disclosure,
confidentiality and non-solicitation agreements with former employees of Seller,
but only with respect to such employees who worked exclusively for the Division
(the “Non-Compete Contracts”) but only to the extent locatable by Seller using
reasonable diligence;


(f) All rights of Seller under any warranty or guarantee (collectively, the
“Warranties”) by any manufacturer, supplier or other transferor of the Assets,
and all Licenses and Permits, as such term is defined in Section 7.9, but only
to the extent they are assignable but, with respect to the Warranties, only to
the extent locatable by Seller using reasonable diligence;


(g) All rights (but no obligations except the Assumed Liabilities, as such term
is defined in Section 2 below) of Seller under any purchase orders, contracts,
guarantees, license agreements, commitments, and SBC maintenance agreement,
other maintenance agreements commonly known as the “legacy” agreements, or other
agreements, all as specifically listed on Schedule 1.1(g), but notwithstanding
anything herein to the contrary, no other contracts (the “Assigned Contracts”);


(h) All sales records, purchase records, customer lists, salespersons’ lists,
sales reports, costs sheets, bills of material, technical information, supplier
lists, advertising and promotional materials, blueprints and specifications,
vendor records and information, and production records relating exclusively to
the Business or the Assets, although Seller shall be entitled to retain and use
copies of these records;


(i) Notwithstanding anything to the contrary herein, Seller’s rights in and to
only those Internet Web site locations (together with all content, information
and data located on such websites and all copyrights thereto) and/or Internet
domains and telephone and facsimile numbers identified on Schedule 1.1(h),
subject to the qualifications therein.


The Assets shall be transferred by Seller to Buyer in accordance with this
Agreement with all required consents of any and all third parties and free and
clear of all liabilities, obligations, claims, liens, security interests or
encumbrances, except (a) as otherwise provided herein with respect to the
Assigned Contracts and related Assumed Liabilities and (b) that Seller need not
furnish copies of the Non-Compete Contracts, the Business Books, Records and
Data files or Warranties at Closing. Rather, Buyer shall be entitled to request
copies following Closing on an as needed basis, and Seller shall then use
reasonable diligence to locate the same and furnish copies to Buyer. All Assets
are sold in an “as is and with all faults” condition.


1.2 Excluded Assets. Notwithstanding anything in this Agreement to the contrary,
Seller is not selling, assigning, transferring or conveying to Buyer any of the
following assets or intangible property interests described in this Section 1.2,
which were first referred to hereinabove as the “Excluded Assets”:


(a) Cash and cash equivalents;


(b) All of Seller’s minute books, stock transfer journals, tax returns and the
corporate seal of Seller;


2






(c) All books and records of Seller except (i) the Business Books, Records and
Datafiles, (ii) as provided in Sections 1.1(d) with respect to copies being
retained by Seller, and (iii) the items listed in Section 1.1(h), although
Seller shall be permitted to retain copies of such items;


(d) The rights of Seller under this Agreement;


(e) The name “ClearOne Communications” and all combinations thereof;


(f) All intellectual property other than the Transferred Intellectual Property.


(g) All accounts receivable of Seller, whether or not related to the Business.


(h) All prepaid deposits of Seller, whether or not related to the Business.


(i) All claims of Seller against third parties, known or unknown, asserted or
unasserted, which arise before or after the Closing Date, including claims for
payment, except claims for payment arising out of Assigned Contracts and for
which Buyer is entitled to payment hereunder by the counterparties thereto, in
connection with services to be performed by Buyer thereunder following the
Closing Date.


(j) All of Seller’s rights to tax refunds, known or unknown, choate or inchoate,
whether or not related to the Business.


(k) All assets and finished goods relating to the operation of the Division’s
woodshop.


(l) The Spectrologic Tape Library.


(m) All furniture and fixtures other than the furniture listed in Schedule
1.1(a).


(n) All real and personal property leases.


(o) All assets of Seller, tangible or intangible, other than the Assets.


2. ASSUMPTION OF LIABILITIES. Except as hereinafter specifically provided, Buyer
shall not and does not assume any liabilities or obligations of Seller. Seller
shall be solely liable for its liabilities and obligations arising from
ownership of the Assets, operation of the Division and Business and incidents
and occurrences prior to the Closing Date, whether or not reflected in Seller’s
books and records and whether or not such incidents or occurrences first became
known following the Effective Date, except as follows: Subject to the terms and
conditions of this Agreement, as of the Closing Date, Buyer assumes only the
following:


(a) the liabilities and obligations of Seller arising before or after the
Closing Date and related to the period of time after the Closing Date, but such
liabilities and


3




obligations must relate to services or obligations to be performed by Buyer as
assignee of the Assigned Contracts following the Closing Date, which by their
terms are to be performed following the Closing Date; and


(b) any liability first asserted after the Closing Date under or in respect of
the Assigned Contracts relating to the period prior to the Closing Date, to the
extent such liability is asserted after a period of two years following the
Closing Date.


(c) any liability arising out of the use by Buyer of the telephony listed in
Schedule 1.1(h) following the Closing.


The liabilities referred to in subsection (a), (b) and (c) are herein referenced
as the “Assumed Liabilities.”


3. INSTRUMENTS OF CONVEYANCE. At the Closing, pursuant to the terms and subject
to the conditions of this Agreement, Seller shall:


(a) Execute and deliver an Assignment and Assumption Agreement in substantially
the form attached hereto as Schedule 3 (“Assignment”), which document shall be
without warranty, except as to title and except as otherwise specifically set
forth herein;


Execute and deliver such additional instruments of conveyance as may be
reasonably required to transfer the Assets. At the Closing, pursuant to the
terms and subject to the conditions of this Agreement, Buyer shall also execute
and deliver to Seller, the Assignment.


4. CLOSING. The Closing with respect to the transactions provided for herein
shall take place at such place and time as the parties may mutually agree, on
(a) the earlier to occur of (i) a day which is 5 business days after the
fulfillment of the conditions precedent referenced in Sections 13 and 14, or
(ii) May 6, 2004, or (b) at such other date as the parties may mutually agree
(the “Closing Date”). Notwithstanding the foregoing, neither party shall be
obligated to close the transactions contemplated by this Agreement unless all
conditions precedent referenced in this Agreement have been satisfied or waived.


5. PURCHASE PRICE. The total purchase price for the Assets and the performance
of Seller’s obligations under this Agreement is Buyer’s assumption of the
Assumed Liabilities.


6. LABOR AND EMPLOYMENT MATTERS. Buyer shall not assume any employment
obligations, wage or salary payment obligations, including without limitation
those arising under any pension, profit sharing, deferred compensation,
severance, welfare, sick leave, accrued or earned vacation, wage or other
employee benefit plan, procedure, policy or practice of Seller regardless of
whether such plan, procedure, policy or practice is disclosed in this Agreement.
Notwithstanding the foregoing, Buyer may make offers of employment to certain of
Seller’s employees, pursuant to terms determined by Buyer. Seller will furnish
to Buyer such information in their personnel files as Buyer may reasonably
request and with respect to which it is lawful for Seller to disclose.


7. REPRESENTATIONS AND WARRANTIES OF SELLER. Seller hereby represents and
warrants to Buyer that:


4






7.1 Incorporation. Seller is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of its incorporation, and has
the corporate power to own or lease its properties and to carry on the Business
as it is now being conducted.


7.2 Authority Relative to this Agreement. The execution, delivery and
performance of this Agreement by Seller, including without limitation the sale,
conveyance, transfer and delivery and other transactions contemplated herein or
hereby: (a) have been or will be, prior to Closing, duly and effectively
authorized by the Board of Directors of Seller, with respect to the Assets sold
by Seller hereunder; and (b) have been or will be, prior to Closing, authorized
and approved by all of Seller’s shareholders, if necessary.


7.3 Conflicting Agreements, Governmental Consents. Except as disclosed on
Schedule 7.3, the execution, delivery and performance by Seller of this
Agreement and all of the other agreements and instruments to be executed and
delivered pursuant hereto (collectively, the “Transaction Documents”), the
consummation of the transactions contemplated hereby, and the performance or
observance by Seller of any of the terms or conditions hereof or thereof, will
not (with or without notice or lapse of time) (a) conflict with, or result in a
breach or violation of the terms or conditions of, or constitute a default
under, or result in the creation of any lien on any of the Assets pursuant to
any award of any arbitrator, or any indenture, contract or agreement,
instrument, order, judgment, decree, statute, law, rule or regulation to which
Seller or any of the Assets is subject, or (b) require any filing or
registration with, or any consent or approval of, any federal, state or local
governmental agency or authority, or (c) contravene, conflict with, or result in
a violation or breach of any provision of, or give any person or entity the
right to declare a default or exercise any remedy under, or to accelerate the
maturity or performance of, or to cancel, terminate, or modify, any contract or
other arrangement to which Seller is a party or by which Seller is bound or to
which any of the Assets is subject (or result in the imposition of any security
interest upon any of such Assets).


7.4 Restrictive Covenants. Seller is not a party to nor are the Assets bound or
affected by any agreement or document containing any covenant limiting the
freedom of Seller to compete in the Business or which materially or adversely
affects the business practices, operations or conditions of the Business or the
continued operation of the Business after the Closing Date on substantially the
same basis and on substantially the same terms and conditions as the Business is
presently carried on.


7.5 Binding Obligation. This Agreement and the Transaction Documents are, or
when delivered will be, legally valid and binding obligations of Seller,
enforceable in accordance with their respective terms, subject to the
qualification that such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally and by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law).


7.6 Actions, Suits, Proceedings. Except as disclosed in Schedule 7.6, there are
no actions, suits or proceedings pending or, to the knowledge of Seller,
threatened against Seller or any of the Assets in any court or before any
federal, state, municipal or other governmental agency or before any other
private or public tribunal or quasi-tribunal which, (a) if decided adversely to
Seller, would have a material adverse effect upon the Business or Assets, (b)
seek to restrain or prohibit the transactions contemplated by this Agreement or
obtain any damages in connection therewith, or (c) in any way call into question
the validity of this Agreement or the other agreements and instruments


5




to be executed and delivered by Seller; nor is Seller in default with respect to
any order of any court or governmental agency entered against it in respect of
the Business or Assets. Seller has not has received notice, formally or
otherwise, of any judgments, orders, decrees, stipulations, settlement
agreements, liens or injunctions, relating in any way to the Assets, which have
not been wholly and completely settled, complied with and discharged.


7.7 No Material Violations. Except as disclosed in Schedule 7.7, Seller is not
in violation of any applicable law, rule or regulation relating to the Business
that would reasonably be expected to have a material adverse effect on the
Business, and, to the knowledge of Seller, there are no requests, claims,
notices, investigations, demands, administrative proceedings, hearings or other
governmental claims against Seller alleging the existence of any such violation
that would have a material adverse effect on the Business. For purposes of this
Agreement, “material adverse effect” means any change in or effect (i) that is
or will be materially adverse to the Business taken as a whole, or (ii) that
will prevent or materially impair Seller’s ability to consummate the transaction
contemplated by this Agreement, provided that a material adverse effect shall
not include changes or effects (a) relating to economic conditions or financial
markets in general, (b) resulting from the voluntary termination of employment
by employees of Seller between the date of this Agreement and the Closing Date
or (c) resulting from actions required to be taken by the terms of this
Agreement.


7.8 Title to Assets and Absence of Encumbrances. Except as noted otherwise in
this Agreement or any schedule thereto with respect to qualifications as to
assignability or transferability, (i) Seller owns and has good and marketable
title to all of the Assets; (ii) the delivery to Buyer of the instruments of
transfer of ownership contemplated by this Agreement will vest good and
marketable title to the Assets in Buyer, free and clear of any and all
liabilities (except as otherwise provided in this Agreement with respect to
Assigned Contracts and the Assumed Liabilities), liens, claims, and encumbrances
of every kind and character whatsoever; and (iii) the Assets include all assets
necessary for the operation of the Business as it has been operated by Seller,
except with respect to contracts which are not being assigned hereunder.


7.9 Licenses and Permits. All material licenses, permits, franchises, approvals
and governmental authorizations (collectively the “Licenses and Permits”)
required for Seller in connection with the operation of the Business, except
with respect to qualifications of Seller to do business as a foreign corporation
in states other than Utah, as to which Seller makes no warranty, are listed in
Schedule 7.9. Except for the Licenses and Permits, no other such licenses,
permits, franchises, approvals and governmental authorizations (other than
qualifications of Buyer to do business as a foreign corporation in states
outside of Minnesota) are required for the operation of the Business.


8. Labor and Employment Agreements. The Division is not subject to any
collective bargaining agreement.


8.1 Environmental Matters. Except as set forth in Schedule 8.1:


(a) Seller is conducting and has conducted its Business in compliance with all
applicable Environmental Laws and pursuant to all necessary government permits;


(b) There is no pending litigation and no pending or threatened Environmental
Claim by any person (including, but not limited to, any governmental authority)
with respect to the Business;


6




(c) Seller has not received any written notification from the United States
Environmental Protection Agency advising Seller of any potential liability under
the Comprehensive Environmental Response, Compensation, and Liability Act
(“CERCLA”), as amended, with respect to the Business;


(d) Throughout this Agreement, the following terms shall have the meanings set
forth below:


(i) “Environmental Claim” shall mean any claim or demand, or notice thereof,
alleging potential liability (including, without limitation, liability for
investigative costs, clean-up costs, monitoring costs, governmental response
costs, natural resources damages, property damages, liability for nuisance or
damage to property values, personal injuries or penalties) arising out of, based
on or resulting from: (A) noncompliance with Environmental Laws by Seller in
connection with the Business.


(ii) “Environmental Laws” shall mean any federal, state or local statute,
regulation, rule, ordinance or common law pertaining to the protection of human
health or the environment and any applicable orders, judgments, decrees,
permits, licenses or other authorizations or mandates under such laws.


8.2 Employee Plans.


(a) After the Closing, Seller warrants that Buyer shall not have any
responsibility or liability under any:


(i) employee benefit plan, as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), maintained or contributed to
by Seller or any subsidiary for any of its employees, former employees or
directors (or their respective beneficiaries), including without limitation any
group insurance or self-insured health plan, severance pay plan, non-qualified
deferred compensation plan or retirement plan intended to be qualified under
Internal Revenue Code (the “Code”) Section 401(a) (collectively, the "ERISA
Plans");


(ii) trust fund maintained by Seller or any subsidiary in connection with any
such ERISA Plan;


(iii) "cafeteria plan" ("125 Plan") maintained by Seller and governed by Code
Section 125; or


(iv) other plan maintained by Seller providing compensation, benefits or
perquisites to any employees, former employees or directors (or their respective
beneficiaries) of Seller or any subsidiary, including without limitation any
incentive, bonus, stock option, restricted stock, vacation pay or sick pay plan.


(b) Seller represents that Seller and its subsidiaries have timely complied with
all of its "COBRA" obligations under ERISA Section 602, Code Section 4980B and
applicable state insurance laws, with respect to any group life insurance and
health benefit continuation coverage required to be provided by those of its
ERISA Plans and any 125 Plan that provide such benefits for employees (and their
respective beneficiaries) that are or have been employed in


7




connection with the Assets being acquired by Buyer hereunder; and Seller
warrants that Seller and its subsidiaries will continue, after the Closing, to
comply with such obligations with respect to any of their employees, former
employees or their respective beneficiaries who are or become entitled to such
continuation coverage, to the extent required by applicable laws.


8.3 Assigned Contracts. Seller and, to the knowledge of Seller, each other party
thereto, has substantially performed all obligations required to be performed
under the Assigned Contracts to date, and are not in default under any Assigned
Contract. The Assigned Contracts are each in full force and effect and, except
as set forth in Schedule 8.3(a), are assignable to Buyer without the consent of
third parties, and Seller has not waived or assigned to any other person any of
its rights thereunder. The Assigned Contracts are complete and accurate or prior
to Closing will be complete and accurate, and complete copies of such contracts
including all amendments or supplements thereto have been or will be delivered
to Buyer prior to Closing. No such contract shall prohibit or limit the ability
of Seller to engage in any business activity or compete with any person in
connection with the Business and/or other activities of the Buyer. Seller has
delivered to Buyer three basic forms of maintenance contracts (copies of which
are attached as Schedule 8.3(b), and each of the Assigned Contracts is
substantially identical in form to at least one of such forms of maintenance
contracts, recognizing that each such maintenance contract may vary from one
another as to details.


8.4 Intellectual Property Rights. All Intellectual Property included in the
Assets are solely registered (if at all) in the name of Seller, of which Seller
has all right, title and interest, and have not been licensed or otherwise been
made available by Seller for use by others except in the ordinary course of
Seller’s Business. To Seller’s knowledge, all such registered intellectual
property rights are in full force and effect. Except as listed elsewhere in this
Agreement, Seller does not license from others the right to use any industrial
or intellectual property rights in the Business. To Seller’s knowledge there has
been no unauthorized use or disclosure or misappropriation of any of its
intellectual properties utilized in connection with the Business, and Seller has
taken reasonable steps in its view, to protect against the unauthorized use or
disclosure of its intellectual property.


8.5 Inventory. The Inventory is being sold and transferred hereunder in an “as
is, with all faults” condition, inspected and accepted by Buyer.


8.6 Taxes. Seller has paid all taxes, including federal, state and local income,
profits, franchise, sales, use, property, excise, payroll, and other taxes and
assessments (including interest and penalties) relating to or for Seller, the
Assets or the Business, in each case to the extent that such have become due and
are not being contested in good faith. No claims for additional taxes have been
asserted against Seller and no audits are pending with respect to any tax
liabilities of Seller.


8.7 Product Liability. Except as set forth in Schedule 8.7, it has no liability
(and Seller has no knowledge of any basis for any present or future action,
suit, proceeding, hearing, investigation, charge, complaint, claim, or demand
against Seller giving rise to any liability) arising out of any injury to
individuals or property as a result of the ownership, possession, or use of any
product manufactured, sold, or delivered by Seller.


8.8 Disclosure. The representations and warranties contained in this Section 8
do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements and information
contained in this Section 8 not misleading.


8






9. REPRESENTATIONS AND WARRANTIES OF BUYER. Buyer hereby represents and warrants
to Seller as follows:


9.1 Organization. Buyer is a corporation duly incorporated and existing and in
good standing under the laws of the State of Minnesota and has the corporate
power to execute and deliver this Agreement and to consummate the transactions
contemplated hereby.


9.2 Corporate Authority. The execution and delivery of this Agreement, and the
Transaction Documents, and the consummation of transactions contemplated hereby
or thereby have been duly authorized by all necessary corporate action and will
not violate or conflict with any agreement or order by which Buyer is bound.
This Agreement and the Transaction Documents are, or when delivered will be,
legally, valid and binding obligations of Buyer, enforceable in accordance with
their respective terms.


9.3 No Conflict. Neither the execution, delivery and performance by Buyer of
this Agreement nor the consummation by it of the transactions contemplated
hereby, will:


(a) Result in a violation of or default under or give rise to a right of
termination, cancellation or acceleration, with or without the giving of notice
or the lapse of time or both, of any agreement of Buyer;


(b) Adversely affect Buyer’s ability to perform its obligations hereunder or
otherwise consummate the transactions contemplated hereby;


(c) Result in a violation of any statute, rule, regulation, ordinance, code,
order, judgment, writ, injunction, decree or award, which would have a material
adverse effect on Buyer’s ability to perform its obligations hereunder or to
otherwise consummate the transactions contemplated hereby.


9.4 Absence of Litigation. There are no claims, actions, suits or proceedings
(public or private) pending or, to Buyer’s knowledge, threatened against or
effecting Buyer at law or in equity, before or by any federal, state, municipal
or other governmental or non-governmental department, commission, board, bureau,
agency, court or other instrumentality, or by any private person or entity that
if adversely determined, would individually or in the aggregate, have an adverse
effect upon Buyer’s ability to enter into and consummate the transactions
contemplated by this Agreement.


10. NONCOMPETE AND CONFIDENTIAL INFORMATION.


(a) Noncompetition. Seller will not, without the prior written consent of Buyer
(which Buyer may withhold with or without reason) for the period commencing on
the Effective Date and ending three (3) years from such date (the “Noncompete
Period”), engage or be interested, directly or indirectly, whether alone or
together with or on behalf of or through any other person, firm, association,
trust, venture or corporation whether as partner, stockholder, agent, officer,
director, employee, technical adviser, lender, trustee, beneficiary, or
otherwise, in any phase of the “Restricted Business” (as hereinafter defined) in
the “Restricted Area” (as hereinafter defined). Notwithstanding anything to the
contrary in this Section 10, Seller shall not be restricted from and shall be
entitled to:


9






(i) Purchase or otherwise acquire up to (but not more than 5% of any class of
securities of any person engaged in the Restricted Business, so long as such
securities are publicly traded; and


(ii) Be acquired by, merged, or otherwise consolidated or combined with a
business or person, a component of which is engaged in the Restricted Business.


(b) Nonsolicitation. During the Noncompete Period Seller will not, for itself or
any other person or entity, employ or otherwise engage, or offer to employ or
otherwise engage, or solicit (except as may occur in solicitations of a general
nature which are not targeted towards specific individuals) any person who has
been an employee, or sales representative of the Division or Buyer at any time
within the one year period prior to the date hereof or during the term of the
Noncompete Period (the “Nonsolicitation Time Period”), nor during the Noncompete
Period will Seller or any other person or entity on its behalf, contact or
solicit any Restricted Business in the Restricted Area (as defined herein) from
any person or entity that has been or is a customer or client of Seller or Buyer
at any time during the Nonsolicitation Time Period.


(c) Restricted Business. The term “Restricted Business” means only the design,
installation and maintenance (but not manufacture) of integrated (as such term
is described below) audio/visual systems and integrated telephone conferencing
systems for end users, including the resale of third-party manufactured
audio/visual and phone conferencing systems in connection (and only in
connection) with such design, installation and maintenance services. The term
“integrated” refers to the integration by Buyer of individual products
manufactured by two or more manufacturers unaffiliated with Buyer into
audio/visual or telephone conferencing systems, which are then installed by
Buyer for end users. Notwithstanding the foregoing, the term “Restricted
Business” does not include the design and manufacture by Seller or its
contracted manufacturers of audio/visual and phone conferencing systems
(including manufactured products comprising all or a portion of such systems but
which products may themselves contain components manufactured by third parties),
or the design, sale, installation and maintenance by Seller, its affiliates,
dealers, distributors, manufacturers’ representatives and agents, of such
manufactured systems (including manufactured products comprising all or a
portion of such systems but which products may themselves contain components
manufactured by third parties). Nor does the term “Restricted Business” include
the maintenance by Seller of one or more “Helpdesks.”


(d) Restricted Area. The term “Restricted Area” means the geographic areas of
the United States of America, not including its territories and possessions.


(e) Engage or Be Interested, Directly or Indirectly. The term “engage or be
interested, directly or indirectly,” as used herein, shall include giving advice
or technical or financial assistance, by loan, guarantees, stock transactions or
in any other manner to any person, firm, association, trust, venture or
corporation doing or proposing to undertake such “Restricted Business” in the
area covered by this Agreement.


(f) Injunctive Relief. In the event that said covenant not to compete is
considered by a court of competent jurisdiction to be excessive in its duration
or in the area to which it applies, it shall be considered modified and valid
for such duration and for such area as said court may determine reasonable under
the circumstances. In recognition of the irreparable harm that a violation of
said covenant would cause to Buyer, Seller agrees that Buyer shall have the
right to


10




enforce this agreement by specific remedies, which shall include, among other
things, temporary restraining orders and temporary and permanent injunctions. In
the event of any such violation, Seller agrees to pay the reasonable attorneys’
fees incurred by Buyer in pursuing any of its rights with respect to such
violation or violations in addition to the actual damages sustained by Buyer as
a result thereof. In turn, Buyer agrees to pay the reasonable attorneys’ fees
incurred by Seller if Buyer is not the prevailing party in connection with
Buyer’s efforts to enforce this Agreement.


(g) Confidential Information. Each party acknowledges that it has, will or may
have access to and become informed of Confidential Information of the other
which is a competitive asset of such other party. As used herein, “Confidential
Information” shall mean information that is proprietary to a party or
proprietary to others and entrusted to a party, whether or not trade secrets.
Confidential Information includes, but is not limited to, information relating
to business plans and to business as conducted or anticipated to be conducted by
a party and to its past, current or anticipated business (including without
limitation information relating to the Restricted Business). Confidential
Information also includes, without limitation, customer lists and information
concerning purchasing, accounting, marketing, selling, products and services of
a party. The Confidential Information with respect to the Business and the
Assets purchased by Buyer pursuant to the Agreement shall be owned exclusively
by Buyer, except to the extent that such Confidential Information may have other
uses in the remainder of Seller’s business or businesses, whether currently or
in the future, including but not limited to Seller’s international audiovisual
integration business. Each party agrees that it will keep all Confidential
Information owned exclusively by the other party hereto in strict confidence and
to never directly or indirectly make known, divulge, reveal, furnish, make
available, or use any such Confidential Information. Notwithstanding the
foregoing, a party shall not have a duty of confidentiality with respect to any
information disclosed by the other party which:


(i) The receiving party can demonstrate was known to it at the time of its
disclosure, and was not acquired either directly or indirectly in breach of any
violation of secrecy or confidentiality obligations owed to the disclosing party
by any other party;


(ii) Is or becomes publicly known through no wrongful act of the receiving party
or any other third parties;


(iii) Is received from a third party subsequent to the date of this agreement
without breach of the restriction contained in this Agreement or any agreement
between a third party and the disclosing party; or


(iv) Is approved for release by the written authorization of the disclosing
party, or


(v) That has been or is independently developed by the receiving party or any
other person as a matter of record, without reliance on the information provided
by the disclosing party.


11. INDEMNIFICATION BY THE SELLER


11.1 Generally. Subject to the terms of this Section 11, Seller shall indemnify,
defend and hold harmless Buyer and its directors, officers, employees, agents,
consultants, representatives, affiliates, successors, permitted transferees and
assigns (individually a “Buyer


11




Indemnified Party”; and collectively the “Buyer’s Indemnified Parties”),
promptly upon demand, at any time and from time to time, from, against, and in
respect of any and all demands, claims, losses, damages, judgments, liabilities,
assessments, suits, actions, proceedings, interest, penalties, and expenses
(including, without limitation, settlement costs and any legal, accounting and
other expenses for investigating or defending any actions or threatened actions
or for enforcing such rights of indemnity and defense) incurred or suffered by
the Buyer’s Indemnified Parties, in connection with, arising out of or as a
result of each and all of the following:


(a) any breach of any covenant, obligation, agreement, representation or
warranty (but with respect to any representation or warranty, subject to the
limitations of Section 17.3) made by Seller in this Agreement or any other
document or instrument delivered by Seller to Buyer or entered into as part of
the transactions contemplated by this Agreement;


(b) any and all liabilities and obligations of Seller except for the Assumed
Liabilities, and any and all liabilities and obligations arising from ownership
of the Assets, operation of the Business and incidents and occurrences on or
prior to the Effective Date, whether or not reflected in its book and records
and whether or not manifest on, after or prior to the Effective Date;


(c) any environmental liabilities, including but not limited to, clean-up,
remediation and closure liabilities, arising out of, based on or resulting from
(i) Seller’s operation of the Business; or (ii) Seller’s ownership of the Assets
prior to the Closing Date; and


(d) any and all liabilities arising out of the lawsuit referenced in Schedule
8.7.


11.2 Non-Waiver, Non-Exclusive Remedy. Failure of the Buyer Indemnified Parties
to give reasonably prompt notice of any claim or claims shall not release, waive
or otherwise affect Sellers’ obligations with respect thereto except to the
extent that Seller can demonstrate actual loss and prejudice as a result of such
failure.


12. INDEMNIFICATION BY BUYER


12.1 Generally. Subject to the terms of this Section 12, Buyer shall indemnify,
defend and hold harmless Seller and its directors, officers, employees, agents,
consultants, representatives, affiliates, successors, permitted transferees and
assigns (individually a “Seller Indemnified Party”; and collectively the
“Seller’s Indemnified Parties”), promptly upon demand, at any time and from time
to time, from, against, and in respect of any and all demands, claims, losses,
damages, judgments, liabilities, assessments, suits, actions, proceedings,
interest, penalties, and expenses (including, without limitation, settlement
costs and any legal, accounting and other expenses for investigating or
defending any actions or threatened actions or for enforcing such rights of
indemnity and defense) incurred or suffered by the Seller’s Indemnified Parties,
in connection with, arising out of or as a result of each and all of the
following:


(a) any breach of any covenant (including specifically the covenants of Buyer in
Section 16.1), obligation, agreement, representation or warranty (but with
respect to any representation or warranty, subject to the limitations of Section
17.3) made by Buyer in this Agreement or any other document or instrument
delivered by Buyer to Seller or entered into as part of the transactions
contemplated by this Agreement; and


12




(b) any misrepresentation or omission contained in any document, statement or
certificate furnished by Buyer pursuant to this Agreement or in connection with
the transactions contemplated by this Agreement.


(c) All Assumed Liabilities.


12.2 Non-Waiver, Non-Exclusive Remedy. Failure of the Buyer Indemnified Parties
to give reasonably prompt notice of any claim or claims shall not release, waive
or otherwise affect Buyer’s obligations with respect thereto except to the
extent that Seller can demonstrate actual loss and prejudice as a result of such
failure.


12.3 Whenever any claim arises for indemnification hereunder, the indemnified
party (hereafter the “Indemnified Party”) shall notify the indemnifying party
(hereafter the “Indemnifying Party”) in writing by registered or certified mail
promptly after the Indemnified Party has actual knowledge of the facts
constituting the basis for such claim (the “Notice of Claim”), provided that the
failure of the Indemnified Party to notify the Indemnifying Party shall not
invalidate any claim for indemnification hereunder unless the failure to so
notify prejudices the Indemnifying Party. Such notice must be given in good
faith, shall specify with particularity all facts known to the Indemnified Party
giving rise to such indemnification right and, if possible, the amount or an
estimate of the amount of the liability arising therefrom.


12.4 Right to Defend. If the facts giving rise to any such claim for
indemnification involve any actual or threatened claim or demand by any third
party against the Indemnified Party or any possible claim or demand by the
Indemnified Party against any third party, the Indemnifying Party shall be
entitled (without prejudice to the right of the Indemnified Party to participate
in the determination of such claim or demand at its expense through counsel of
its own choosing) to defend or prosecute such claim or demand in the name of the
Indemnified Party at the Indemnifying Party’s expense and through counsel of its
own choosing if it gives written notice of its intention to do so to the
Indemnified Party at any time. Whether or not the Indemnifying Party chooses to
so defend or prosecute such claim, the parties shall cooperate in the defense of
prosecution thereof and shall furnish such records, information and testimony
and attend such conferences, discovery proceedings, hearings, trial and appeals
as may be reasonably requested in connection therewith.


12.5 Settlement. Except as provided in Section 12.4, (a) neither the Indemnified
Party nor the Indemnifying Party shall make any settlement of any claim that
would give rise to an indemnification claim hereunder without the consent of the
Indemnifying Party, which consent shall not be unreasonably withheld, and (b) if
a firm offer is made to settle a claim and the Indemnifying Party desires to
accept such offer, but the Indemnified Party elects not to agree to such
settlement offer, the Indemnified Party may contest or defend such claim and, in
such event, the total maximum liability of the Indemnifying Party to indemnify
or otherwise reimburse the Indemnified Party in accordance with this Agreement
with respect to such claim shall be limited to and shall not exceed the amount
of such settlement offer.


12.6 Claim Reduction. Any claim for indemnification under this Article 12 shall
be reduced to the extent of any third party insurance actually received by the
Indemnified Party.


13. CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER. The obligations of Seller
to consummate the transactions contemplated hereby are subject to the
satisfaction (or waiver by Seller) on or prior to the Closing Date of the
following conditions precedent:


13






13.1 Representations and Warranties. All the representations and warranties of
Buyer set forth herein shall have been true and correct in all material respects
when made and shall be true and correct in all material respects on and as of
the Closing Date with the same force and effect as though made on and as of the
Closing Date.


13.2 Performance of Agreements. Buyer shall have performed in all material
respects all obligations and agreements and complied in all material respects
with all covenants and conditions set forth herein which are to be performed by
or complied with by or prior to the Closing Date.


13.3 Prohibition. There shall have been no written or oral claims by a third
party challenging consummation of the transactions contemplated by this
Agreement and no order or preliminary or permanent injunction shall have been
entered in any action or proceeding before any United States federal or state
court of competent jurisdiction or governmental authority (which has
jurisdiction over the enforcement of any applicable laws) making illegal the
consummation of any of the transactions hereunder.


13.4 Closing Documents. The form and substance of all certificates, instruments
and other documents required to be delivered to Buyer under this Agreement or
necessary to affect the transfer of the Assets and assumption of the Assumed
Liabilities, shall have been executed by Buyer and delivered to Seller on or
before the Closing in the form attached hereto or in a form otherwise reasonably
acceptable to Seller, including all the documents required by Section 3 hereof.


13.5 Officer Certificate. Buyer shall have furnished to Seller a certificate,
dated as of the Closing Date, signed by an officer of Buyer to the effect that
Buyer has fulfilled the conditions set forth in Sections 13.1 and 13.2 hereof.


13.6 Consents. All required Consents shall have been obtained.


14. CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER. The obligations of Buyer
to consummate the transactions contemplated hereby are subject to the
satisfaction (or waiver by Buyer ) on or prior to the Closing Date of the
following conditions precedent:


14.1 Representations and Warranties. All the representations and warranties of
Seller set forth herein shall have been true and correct in all material
respects when made and shall be true and correct in all material respects on and
as of the Closing Date with the same force and effect as though made on and as
of the Closing Date.


14.2 Performance of Agreements. Seller shall have performed in all material
respects all obligations and agreement and complied in all material respects
with all covenants and conditions set forth herein which are to be performed by
or complied with by or prior to the Closing Date.


14.3 Prohibition. There shall have been no written or oral claims by a third
party challenging consummation of the transactions contemplated by this
Agreement and no order or preliminary or permanent injunction shall have been
entered in any action or proceeding before any United States federal or state
court of competent jurisdiction or governmental authority (which has


14




jurisdiction over the enforcement of any applicable laws) making illegal the
consummation of any of the transactions hereunder.


14.4 Closing Documents. The form and substance of all certificates, instruments
and other documents required to be delivered to Seller under this Agreement or
necessary to affect the transfer of the Assets and assumption of the Assumed
Liabilities, shall have been executed by Seller and delivered to Buyer on or
before the Closing in the form attached hereto (including the Assignment of
Domain Names and the Assignment of Marks attached as Exhibits 14.4(a) and
14.4(b) or in a form otherwise reasonably acceptable to Buyer, including all the
documents required by Section 3 hereof.


14.5 Officer Certificate. Seller shall have furnished to Buyer a certificate,
dated as of the Closing Date, signed by an officer of Seller to the effect that
Seller has fulfilled the conditions set forth in Sections 14.1 and 14.2 hereof.


14.6 Consents. All required Consents shall have been obtained.


15. TERMINATION PRIOR TO THE CLOSING.


15.1 Termination. This Agreement may be terminated at any time prior to the
Closing as follows:


(a) By the mutual consent of Seller and Buyer.


(b) By Seller or Buyer if there shall have been any statute, rule or regulation
enacted or promulgated by any government body or agency which makes the purchase
of the Assets illegal or renders Buyer unable to purchase or Seller unable to
transfer the Assets or any part thereof.


(c) If any of the conditions set out in Section 12 and 13 are not satisfied or
waived at or before the Closing Date, this Agreement may be terminated by the
Party entitled to the benefit of such condition upon notice in writing to the
other Party.


(d) If the Closing has not occurred on or prior to June 1, 2004, this Agreement
may be terminated by either Party upon giving written notice to the other Party.


15.2 Rights Upon Termination. In the event of a termination of this Agreement
pursuant to this Section 15, the obligations of the Parties under this Agreement
shall be at an end, provided that any party may also bring an action against the
other for damages suffered where the non-performance or non-fulfillment of the
relevant condition is as a result of (a) a breach of a covenant, representation
or warranty contained in this Agreement by the other and such party has not used
commercially reasonable efforts to cure such breach prior to the Closing; or
(b) a breach of Section 17.4.


15.3 Effect of Termination. In the event of termination by reason of
Section 15.1 and subject to the terms of Section 15.2, this Agreement shall
forthwith become void and of no force and effect and there shall be no further
obligations hereunder on the part of the parties except for the obligations set
forth in Sections 10(g) and 17.7.


15






16. OTHER AGREEMENTS.


16.1 Consequences of Non-Assignability and Service Agreement.


(a) Notwithstanding anything to the contrary stated in this Agreement, but
subject to Subsection (b) below, if (i) the sale, assignment, transfer or
conveyance of any of the Assigned Contracts without approval, consent or waiver
of another party thereto would violate, conflict with, result in a breach or
termination of, or constitute a default or event of default under (or an event
which with due notice or lapse of time, or both, would continue a default or
event of default under) the terms of such Assigned Contract or result in the
creation of any security interest on any of the Assets under any such Assigned
Contract or enable another party to such Assigned Contract to terminate the same
or impose a penalty or additional payment obligations or accelerate any
obligation of Seller or Buyer under any such Assigned Contract, and (ii) all
necessary approvals, consents and waivers of all parties to such Assigned
Contract have not been obtained at or prior to the Closing, then (A) this
Agreement shall not constitute an agreement to assign or assume such Assigned
Contract and such Assigned Contract shall not be assigned to or assumed by Buyer
or be included in the Assets or the Assumed Liabilities, (B) Seller shall,
following the Closing, use all reasonable efforts to assist Buyer in attempting
to obtain such necessary approvals, consents and waivers, (C) Seller and Buyer
shall, following the Closing, promptly execute all documents necessary to
complete the assignment and assumption of such Assigned Contract if such
approvals, consents and waivers are obtained, and (D) unless and until such
approvals, consents and waivers are obtained and such assignment and assumption
occurs, Seller and Buyer shall cooperate in entering into any reasonable
arrangement designed to obtain for Buyer all benefits and privileges of such
Assigned Contract including the holding by Seller of such benefits and
privileges in trust for Buyer, while protecting Seller from the obligations of
Seller first accruing under such Assigned Contract after the Closing Date and
related to the period of time after the Closing Date under such Assigned
Contract.


(b) Attached hereto as Exhibit 16.1 is a service agreement between US Bancorp
Piper Jaffray and Seller. The parties acknowledge that Section 9 thereof
prohibits any assignment of such agreement or the subcontracting of services to
be rendered by Seller to any other party, without the prior written consent of
US Bancorp Piper Jaffray, which has not been obtained. Consequently, while such
agreement is listed in Schedule 1.1(g) as an “Assigned Contract,” its assignment
is subject to the terms of subsection (a) above. Further, Seller shall indemnify
Buyer pursuant to Section 11 hereof against any claim alleged by US Bancorp
Piper Jaffray to have been suffered by it as a consequence of such
subcontracting in violation of the service agreement provided, however, such
indemnity shall not extend to any failure by Buyer to perform in compliance with
such agreement, with respect to liabilities and obligations arising thereunder
and relating to services or obligations required to be performed under such
agreement following the Closing Date, to the extent Buyer has been allowed to
perform by US Bancorp Piper Jaffray. Buyer acknowledges that it has been
informed by Seller that Seller has given notice to US Bancorp Piper Jaffray of
Seller’s intent to terminate the services agreement, as provided therein.


16.2 Non-compete Agreements. With respect to any non-compete, non-disclosure,
confidentiality and non-solicitation agreements which Seller has executed with
former or current employees, both parties covenant to reasonably cooperate with
one another, regardless of which party retains ownership of any such contract,
so as to allow the enforcement of the rights therein granted to Seller for the
benefit of both Seller and Buyer, to the extent the same is commercially
appropriate.


16






16.3 Telephony. Promptly following Closing, Buyer shall, with Seller’s
cooperation, request that the providers of the telephony services listed in
Schedule 1.1(h) change the account information relating thereto, such that Buyer
is solely liable to such providers for services rendered following the Closing.
If such
request is denied, then notwithstanding anything to the contrary herein, the
telephony services shall not be transferred to Buyer hereunder.


16.4 Removal. Buyer shall have 30 days from the Closing Date to remove at its
expense any of the Assets located at Seller’s leased premises in the Golden
Hills Business Park in Golden Valley Minnesota. Buyer shall be responsible for
repairing any damage caused in connection with its removal of any of the Assets.
If they are not timely removed, Seller shall be entitled to remove such Assets
at Buyer’s expense.


17. MISCELLANEOUS


17.1 Assignment. Neither party shall be permitted to assign its rights in this
Agreement without the prior written consent of the other party. The terms and
provisions of this Agreement shall be binding upon and shall inure to the
benefit of the parties hereto, their successors and permitted assigns, and no
person, firm or corporation other than the parties, their successors and
assigns, shall acquire or have any rights under or by virtue of this Agreement.
Notwithstanding the foregoing, either party shall be permitted to assign this
Agreement in connection with the sale of substantially all of its assets to a
single party, or by operation of law, including by merger.


17.2 Covenant of Further Assistance. Notwithstanding any provision herein to the
contrary, without further consideration, the parties shall execute and deliver
or make available to one another such further instruments, documents and/or
files as are necessary to effectuate the terms of this Agreement.


17.3 Survival of Representations and Warranties. All representations and
warranties contained herein, and all other written representations and
warranties of Buyer and Seller contained in the instruments executed in
connection with the consummation of the transactions provided for herein, shall
survive the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby for a period of three years.


17.4 Best Efforts Prior to Closing. Each of the parties shall take, or cause to
be taken, all other commercially reasonable actions and do, or cause to be done,
all other commercially reasonable things necessary, proper or advisable to
permit the completion of the transactions contemplated by this Agreement in
accordance with the terms hereof and to satisfy all the condition precedent to
Closing, and shall cooperate with each other in connection therewith, including
using all commercially reasonable efforts to obtain, prior to the Closing Date,
any necessary consent to assign the Assigned Contracts, although Seller shall
not be required to pay any amounts or incur any additional obligations in
connection with any request it may make of any counterparty to the Assigned
Contracts, to consent to the assignment of such contracts.


17.5 Confidentiality; Public Announcements. The parties shall consult in advance
on the timing and content of public announcements regarding the transactions
contemplated under this Agreement, and subject to applicable law, rule or
regulation, all such public announcements shall require the consent of the
parties, which consent shall not be unreasonably withheld. Subject to


17




any applicable law, rule or regulation, no public announcement shall be made
concerning the negotiation or execution of this Agreement without the written
consent of each party, which consent shall not unreasonably withheld.


17.6 Notices. All notices, requests, demand and other communications hereunder
shall be in writing (except as otherwise agreed upon between the parties as set
forth in this Agreement), and shall be given by (i) a nationally recognized
express delivery service which maintains delivery records, (ii) hand delivery,
or (iii) certified or registered mail, postage prepaid, return receipt
requested, to the parties at the following addresses, or at such other addresses
as the parties may designate from time to time by written notice in the above
manner:


If to Seller:
ClearOne Communications, Inc.
1825 Research Way
Salt Lake City, Utah 84119
Attention: Chief Executive Officer
Telephone:801-975-7200
Facsimile:801-977-0087
 
With a copy to: (such copy not to constitute notice)
Parsons Behle & Latimer
Attention: Geoffrey Mangum
One Utah Center
201 South Main Street, Suite 1800
P.O. Box 45898
Salt Lake City, Utah 84145-0898
Telephone: 801-532-1234
Fax: 801-536-6111
 
If to Buyer:
M:Space, Inc.
901 Marquette Ave. Suite 250
Minneapolis, MN 55402
Attention: Ryan Heining
 
With a copy to: (such copy not to constitute notice)
Maslon Edelman Borman & Brand, LLP
Attention: Shawn R. McIntee
90 South 7th Street
3300 Wells Fargo Center
Minneapolis, MN 55402
Telephone: 612-672-8200
Fax: 612-672-8397
 



17.7 Expenses. Except as provided in this section, each party to this Agreement
shall pay its own costs and expenses (including attorneys’ fee and accountants’
fees) incurred in connection with the negotiation, execution and performance of
this Agreement. Any sales, transfer, stamp or other like taxes applicable to the
conveyance and transfer to Buyer of the Assets shall be borne and paid by Seller
(in all events whether the foregoing are imposed on Buyer or Seller) to Buyer at
Closing. If either party makes any payment of any fees or expenses that are to
be borne by any other party, such other party shall reimburse the party making
such payment on demand.


18




17.8 Risk of Loss. The risk of loss or damage by fire or other casualty to the
Assets shall be upon Seller until the Closing and upon Buyer after the Closing.


17.9 Entire Agreement. This Agreement, including the exhibits and schedules
attached to this Agreement, constitutes the entire agreement and understanding
between Seller and Buyer with respect to the sale and purchase of the Assets and
the other transactions contemplated by this Agreement. All prior
representations, understandings and agreements between the parties with respect
to the purchase and sale of the Assets and the other transactions contemplated
by this Agreement are superseded by the terms of this Agreement.


17.10 Choice of Law and Venue. This Agreement shall be construed and interpreted
in accordance with the laws of the State of Minnesota, without regard to its
choice of law provisions, as though all acts and omissions related to this
Agreement occurred in the State of Minnesota. All disputes related to or arising
under this Agreement must be brought in either the United States District Court
for the District of Minnesota or the State of Minnesota’s Fourth Judicial
District Court with each party consenting to the exclusive jurisdiction of such
courts and waiving any personal jurisdiction defenses. Each party hereby (i)
waives any objection which it might have now or hereafter to the foregoing venue
of any such litigation, action or proceeding, (ii) irrevocably submits to the
exclusive jurisdiction of any such court set forth above in any such litigation,
action or proceeding, and (iii) waives any claim or defense of inconvenient
forum. Each party hereby consents to service of process by registered mail,
return receipt requested, at such party’s address set forth in this Agreement
(as modified by written notice of a party from time to time) and expressly
waives the benefit of any contrary provision of law.


17.11 Injunctive Relief. The parties hereto acknowledge and agree that the other
parties would be damaged irreparably in the event any of the provisions of this
Agreement are not performed substantially in accordance with their specific
terms. Accordingly, each of the parties agrees that the other parties shall be
entitled to an injunction or injunctions to prevent breaches of the provisions
of this Agreement and to enforce specifically the substantial performance of
this Agreement and the terms and provisions hereof.


17.12 Severability. The provisions of this Agreement shall, where possible, be
interpreted so as to sustain their legality and enforceability, and for that
purpose the provisions of this Agreement shall be read as if they cover only the
specific situation to which they are being applied. The invalidity or
unenforceability of any provision of this Agreement in a specific situation
shall not affect the validity or enforceability of that provision in other
situations or of other provisions of this Agreement.


17.13 Counterparts. This Agreement may be executed in counterparts and by
facsimile, each of which shall be considered an original.


17.14 Knowledge Convention. Whenever any statement herein or in any schedule,
exhibit, certificate or other document delivered to any party pursuant to this
Agreement is made “to Seller’s or Buyer’s knowledge” or “to the best of Seller’s
or Buyer’s knowledge” or words of similar intent or effect of any party or its
representative, such statement shall be deemed to be made to the actual
knowledge of a party’s officers at the vice president level and above as of the
Effective Date.


19






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date and year first above
written.


ClearOne Communications, Inc.


/s/ Mike Keough

By Mike Keough


Its CEO/President




M:SPACE, Inc.


/s/ Ryan Heining
 
By  Ryan Heining


Its President



